             Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 1 of 13




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS




   UNITED STATES OF AMERICA,

                     Plaintiff,



   vs.                                                                Case No. 18-10166-EFM



   VALENTINE E. SOLIS,

                     Defendant.




                                     MEMORANDUM AND ORDER

         Before the Court is Defendant’s Motion to Suppress (Doc. 19). Defendant Valentine E.

Solis asks the Court to exclude all evidence related to his August 4, 2018 arrest, arguing that the

preceding traffic stop and subsequent search violated his Fourth Amendment rights. The Court

previously concluded that since the stop, arrest, and search were lawful, Solis’s Fourth

Amendment rights were not violated. The Tenth Circuit subsequently reversed and remanded the

Court’s decision. The post-remand briefing is now complete. For the following reasons, the Court

denies the Motion.1


         1
            To address the issues raised by the Tenth Circuit’s remand, this Order alters only the final paragraph of
Section I, the entirety of Section III.B, and the conclusory paragraph of Section IV of the Court’s prior order denying
Solis’s Motion to Suppress.
        Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 2 of 13




                          I.      Factual and Procedural Background

       On August 4, 2018, undercover Officer Clayton Van Daley was observing a suspected drug

house at 1710 W. Walker St. in south Wichita. At approximately 2:00 pm, Van Daley radioed

Wichita Police Department Officers Vincent Reel and Jonathan Estrada for backup, stating that “a

Hispanic male wearing a tank top, walk[ed] out of 1710 West Walker with a black backpack” and

entered a dark purple Dodge Charger parked on the street. The Charger pulled away from the

home and Van Daley followed. In order to initiate a traffic stop without giving away the identity

of his undercover police car, Van Daly requested that Estrada join him in following the Charger.

After driving for a few minutes, the Charger changed lanes on McCormick Street without using a

turn signal. In response to this traffic violation, Estrada turned on his lights and pulled over the

Charger.

       The Charger turned into the parking lot of the Lost Sock Laundromat on the corner of

McCormick and Seneca. It stopped in a parking space in front of a wall. Estrada stopped behind

it, preventing any means of escape. At this point, neither Estrada nor Reel was aware of any

information concerning the driver of the Charger, other than Van Daly’s previous radio message.

Only later did they discover that Solis was the driver of the Charger.

       Reel opened his car door to approach Solis and the Charger at the same time Solis opened

the driver-side door of the Charger. Although it is not entirely clear from Reel’s bodycam video,

Solis began to exit the Charger before leaning back into the car and reaching for something. Upon

exiting the police car, Reel was standing behind the right rear fender of the Charger and was able

to see Solis’s movements through the Charger’s rear window. Believing that Solis posed a threat

to their safety, Reel and Estrada drew their firearms and began shouting at Solis to exit the vehicle

with his hands raised.


                                                -2-
        Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 3 of 13




       Reel moved around the back of the Charger, continuing to point his firearm at Solis, who

was sitting in the driver’s seat. After being told multiple times to exit the vehicle with his hands

up, Solis stepped out of the Charger but remained at a suspicious angle to the Officers, trying to

conceal something in his right hand. The Officers continued to command Solis to reveal and raise

both of his hands. Rather than obeying the Officers and clearly raising his hands, Solis began to

turn around, continuing to conceal his right hand. He then knelt down and laid on the ground, at

the Officers’ command. During this process, Solis closed the car door, locked the car, and

attempted to hide the Charger’s keys under his chest. Then, while moving his hands behind his

back, he threw a marijuana cigarette under the car. At this point, Solis was face-down on the

ground with his hands behind his back and Reel cuffed him. Reel then retrieved the marijuana

cigarette from under the car. Throughout the entire encounter, Estrada and Reel kept their guns

drawn and pointed at Solis.

       During the detention and handcuffing of Solis, Reel alleges to have smelled a strong odor

of marijuana emanating from the Charger. He communicated to Estrada that this smell gave them

probable cause to search the Charger. After escorting Solis to the police car and restraining him

in the back seat, Reel and Estrada unlocked the Charger and proceeded to search it. They

discovered a black backpack containing raw marijuana, methamphetamine, and a firearm.

       Solis now moves to suppress all evidence stemming from this incident, arguing that the

traffic stop, his arrest, and the subsequent search violated his Fourth Amendment rights. The Court

held a hearing on Solis’s motion on June 3, 2019. After concluding that the stop, arrest, and search

were lawful, and that Solis’s Fourth Amendment rights were not violated, the Court issued an order

on June 14, 2019, denying Solis’s motion to suppress. Solis then entered a conditional plea of

guilty to possessing a controlled substance with the intent to distribute and possessing a firearm as


                                                -3-
           Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 4 of 13




a prohibited person. The Court sentenced Solis to 151 months’ imprisonment. As permitted by

the plea agreement, Solis appealed the Court’s denial of his motion to suppress. On appeal, the

Tenth Circuit reversed and remanded the Court’s denial of suppression, holding that the Court

wrongly applied the standard for exigent circumstances to Solis’ arrest. The Court now reconsiders

its previous order and issues this Order pursuant to the remand.

                                            II.      Legal Standard

       The Fourth Amendment states: “The right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated . . .”2

Under the exclusionary rule, “evidence obtained in violation of the Fourth Amendment cannot be

used in a criminal proceeding against the victim of the illegal search or seizure.”3 If a search or

seizure violates the Fourth Amendment, the “fruit of the poisonous tree” doctrine prohibits the

admission of any subsequently obtained evidence, including information, objects, or statements.4

Searches must be authorized by a warrant unless an exception to the warrant requirement applies.5

The government bears the burden to prove that a warrantless search or seizure was justified.6

       The Fourth Amendment does not guarantee protection from all searches and seizures, but

only those considered “unreasonable” under the law.7 Warrantless searches and seizures are per




       2
           U.S. CONST. amend. IV.
       3
           United States v. Calandra, 414 U.S. 338, 347 (1974).
       4
           Wong Sun v. United States, 371 U.S. 471, 487–88 (1963).
       5
           California v. Carney, 471 U.S. 386, 390 (1985).
       6
           United States v. Zubia-Melendez, 263 F.3d 1155, 1160 (10th Cir. 2001) (citations omitted).
       7
           See U.S. CONST. amend. IV.



                                                        -4-
               Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 5 of 13




se unreasonable, subject to the following six exceptions: (1) consent; (2) plain view; (3) Terry stop

and frisk; (4) search incident to lawful arrest; (5) exigency; and (6) automobile.8

                                                     III.     Analysis

           Solis argues that the Court should exclude all evidence related to his August 4, 2018 arrest

because: (1) the traffic stop was unlawful; (2) the arrest was unlawful; and (3) the warrantless

search of the Charger was unlawful. At the hearing on June 3, 2019, the Government argued that

the traffic stop was lawful because it was based on an observed traffic violation and that the arrest

was lawful because of an officer safety exigency. The Government also presented three theories

as to how the search of the Charger was lawful. The Court will address each of these arguments

in turn.

A.         The Traffic Stop was Lawful because it was based on an Observed Traffic Violation.

           Estrada and Reel were not justified in pulling Solis over solely because Van Daly observed

Solis previously exiting a suspected drug house. However, the Officers did observe a traffic

violation while pursuing Solis. Regardless of whether or not the Officers intended to stop Solis to

discover illegal substances, the law permits pretextual traffic stops and the Officers were justified

in stopping Solis for the observed traffic violation.

           Federal courts acknowledge three types of law enforcement encounters: voluntary

encounters, investigative detentions, and arrests.9 A traffic stop is treated as an investigative

detention.10 Investigative detentions are governed by the standards established in Terry v. Ohio.11



           8
               3A Charles Alan Wright & Arthur R. Miller, FED. PRAC. & PROC. CRIM. § 675 (4th ed. 2019).
           9
               United States v. Brown, 496 F.3d 1070, 1074 (10th Cir. 2007) (citations omitted).
           10
                United States v. Bradford, 423 F.3d 1149, 1156 (10th Cir. 2005) (citation omitted).
           11
                392 U.S. 1 (1968).



                                                             -5-
         Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 6 of 13




In Terry, the Supreme Court held that an investigatory detention need only be supported by

reasonable suspicion of criminal activity, rather than the higher standard of probable cause.12

Reasonable suspicion for a Terry stop is subject to a two-part analysis. The stop is reasonable if

it is (1) “justified at its inception,” and (2) “reasonably related in scope to the circumstances which

justified the interference in the first place.”13 A detention is justified at its inception if the “specific

and articulable facts and rational inferences drawn from those facts give rise to a reasonable

suspicion that an offense is being committed.”14

        An observed traffic violation provides the articulable facts necessary to give rise to a

reasonable suspicion that a person has committed a crime.15 As such, the resulting traffic stop is

justified at inception.16 Here, Estrada and Reel both observed Solis make an illegal lane change

while driving east on McCormick Street and they initiated a traffic stop based on that observed

traffic violation. The Court therefore concludes that Estrada and Reel justifiably stopped Solis’s

car.

        The Court also concludes that the traffic stop was related in scope to the circumstances that

justified it in the first place. Estrada and Reel escorted the Charger into the laundromat parking

lot, at which point they parked behind the Charger to block its exit. Reel then proceeded to exit

the police car to effectuate the traffic stop. Those actions are reasonably related in scope to the

circumstances which justified the interference in the first place. Once Reel began to exit the police




        12
             Id. at 30.
        13
             United States v. DeJear, 552 F.3d 1196, 1200 (10th Cir. 2009) (citations and quotations omitted).
        14
             United States v. Werking, 915 F.2d 1404, 1407 (10th Cir. 1990).
        15
             United States v. Hunnicutt, 135 F.3d 1345, 1348 (10th Cir. 1998).
        16
             Id.



                                                          -6-
            Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 7 of 13




car, Solis’s actions created the exigency—as discussed in greater detail below—prompting the

Officers to draw their firearms and detain Solis. This exigency stemmed from the regular scope

of the initially-lawful traffic stop.

           The Court concludes that the traffic stop did not violate Solis’s Fourth Amendment Rights

since it stemmed from an observed traffic violation and was related in scope to the circumstances

that justified it in the first place.

B.         The Officers’ Seizure of Solis Was Lawfully Based on an Officer Safety Exigency and

Their Subsequent Arrest of Solis Was Lawfully Based on Probable Cause.

           Solis argues that the officers’ show of force shortly after the traffic stop immediately

converted an otherwise proper Terry stop into an unlawful arrest because it was not supported by

probable cause. “Although the seizure was reasonable at its inception, we must determine whether

it was reasonable as conducted.”17 “While Terry stops generally must be fairly nonintrusive,

officers may take necessary steps to protect themselves if the circumstances reasonably warrant

such measures.”18 Even though the officer safety exigency does not obviate the need for probable

cause before arresting a subject, an officer safety exigency can justify the use of force in executing

a traffic stop without immediately converting the stop into an arrest.19




           17
                United States v. Perdue, 8 F.3d 1455, 1462 (10th Cir. 1993) (citing Terry v. Ohio, 392 U.S. 1, 27-28
(1968)).
           18
                Id.
          19
             See United States v. Windom, 863 F.3d 1322, 1330 (10th Cir. 2017) (Although “effectuating a Terry stop
by pointing guns at a suspect may elevate a seizure to an arrest in most scenarios, we have rejected a bright-line rule
that the use of guns automatically turns the stop into an arrest.”) (citation and internal quotation marks omitted). Other
circuits have also held that police officers may draw their weapons without transforming an otherwise valid Terry stop
into an arrest. See, e.g., United States v. Alvarez, 899 F.2d 833, 838 (9th Cir. 1990), cert. denied, 498 U.S. 1024 (1991);
United States v. Taylor, 857 F.2d 210, 214 (4th Cir. 1988); United States v. Serna–Barreto, 842 F.2d 965, 968 (7th
Cir. 1988); United States v. Jones, 759 F.2d 633, 638 (8th Cir.), cert. denied, 474 U.S. 837 (1985); United States v.
Jackson, 652 F.2d 244, 249 (2d Cir.), cert. denied, 454 U.S. 1057 (1981).



                                                           -7-
          Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 8 of 13




         In United States v. Perdue,20 the Tenth Circuit held that officers were justified in

conducting a Terry stop with their weapons drawn without converting the stop into an arrest.21 In

that case, law enforcement officers executed a search warrant at a rural location after aerial

surveillance indicated that marijuana was being grown on the property. Both marijuana and

weapons were found on the property. During the search, a vehicle approached the property via an

infrequently traversed road. Within sight of the officers, the vehicle suddenly stopped, turned

around, and proceeded in the opposite direction. Officers then pursued the vehicle, eventually

effectuating a Terry stop at gunpoint. The court held that this was a lawful Fourth Amendment

seizure under Terry—not an arrest—because the totality of the circumstances gave the officers

reasonable grounds to draw their guns and detain the suspect based on an officer safety exigency.22

Among the circumstances the court found persuasive was the drug-related operations discovered

on the property, as well as the perceived connection of the vehicle’s driver to the property and

drugs.

         The Court concludes that an officer safety exigency permitted Reel to draw his gun and

seize Solis. While Reel was exiting the police car to effectuate the traffic stop, Solis opened the

driver-side door of the Charger. At the same time, Reel saw through the Charger’s rear window

Solis frantically reaching for something in the car. Additionally, the Officers knew Solis had just

left a suspected drug house. Considering the totality of the circumstances, Reel had reasonable

grounds to believe that there was an immediate need to protect his and Estrada’s lives. As such, it

was reasonable for Reel to draw his gun to detain Solis.


         20
              8 F.3d 1455 (10th Cir. 1993).
         21
              Id. at 1463.
         22
              Id. at 1462–63.



                                                -8-
        Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 9 of 13




       The officer safety exigency ended once Solis was detained. At that point, he no longer

posed a serious threat to the Officers and he was not yet under arrest. Nor would the Officers have

had probable cause to arrest him at this point. However, while he was being detained, Solis

attempted to hide a marijuana cigarette and then threw it underneath the Charger. After Reel

recovered the marijuana cigarette and confirmed it was contraband, the Officers developed

probable cause to arrest Solis. So, the officer safety exigency first allowed the Officers to seize

Solis based on their reasonable belief that he posed an immediate threat to their lives. Then during

Solis’s temporary detention, other facts arose establishing probable cause to arrest him. The Court

therefore concludes that the Officers’ seizure of Solis was lawful because of an officer safety

exigency and Solis’s subsequent arrest was lawful because it was based on probable cause.

C.     The Warrantless Search of the Vehicle was Lawful under the Automobile

Exception.

       At the hearing on June 3, 2019, the Government presented three theories as to why the

warrantless search of the Charger was lawful. First, the Government argues that there were

exigencies which nullified the Officers’ duty to obtain a warrant. Second, the Government argues

that the warrantless search was lawful under the “search incident to arrest” exception to the warrant

requirement. In its supplemental briefing, the Government bolstered this theory, arguing that the

“automobile exception” applies in this case. Third, the Government argued that the evidence

discovered in the Charger should not be excluded since it would have been “inevitably

discovered.” In its supplemental brief, the Government abandoned this third theory. The Court

will now address the Government’s remaining two arguments.

       1.      Exigencies




                                                -9-
          Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 10 of 13




          At the hearing on June 3, 2019, the Government argued that multiple exigencies existed at

the time of the warrantless search of the Charger. The Government argued that third parties from

the nearby drug house could come to the parking lot to retrieve the Charger, removing it from

police custody. Furthermore, the Government asserted that since the Charger remained inherently

mobile, someone could have driven it out of police custody. The Government lastly argued that

there was a continuing threat to officer safety.

          The Court dismissed these arguments at the hearing and does so now again. The Charger

was in police custody at the time of Solis’s arrest. An officer could have continued to guard the

car and prevent anyone from tampering with it. Furthermore, the Charger was parked between a

building and Estrada’s police car, so it is unreasonable to believe that someone could have easily

accessed it and escaped. Lastly, as noted above, the officer safety exigency ended once the

Officers handcuffed Solis, thereby extinguishing any threat he had posed to them. There was also

no reason to believe that something inside the Charger posed a threat to the Officers’ safety. For

these reasons, the Court concludes that there was no exigency justifying the Officers’ warrantless

search.

          2.     Automobile Exception

          In its supplemental brief, the Government argues that the warrantless search was lawful

under the “automobile exception.” Courts do not need to find that exigent circumstances existed

in order to apply the automobile exception.23 The automobile exception stems from the notion that

“one has a lesser expectation of privacy in a motor vehicle because its function is transportation,




          23
           Maryland v. Dyson, 527 U.S. 465, 466 (1999) (stating “the ‘automobile exception’ has no separate
exigency requirement.”).



                                                   -10-
         Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 11 of 13




and it seldom serves as one’s residence or as the repository of personal effects.”24 If there is

probable cause to believe that a vehicle contains contraband, the law does not require officers to

obtain a warrant before searching it.25 “Probable cause to search a vehicle is established if, under

the totality of the circumstances, there is a fair probability that the car contains contraband or

evidence.”26 Furthermore, under the automobile exception, “police officers may stop and search

a car if they have probable cause to believe it contains contraband, regardless of whether a traffic

violation has occurred or a search warrant has been obtained.”27

         The Government alleges that Reel identified a “strong scent” of marijuana emanating from

the Charger, establishing probable cause to search it. The Court does not credit those allegations.

When Reel first exited the police car, he was too far behind the Charger to immediately smell the

marijuana. As Reel approached Solis, there was a strong wind blowing away from him and the

Charger. In the Axon video, Estrada seems to indicate that he did not personally smell the

marijuana and he had to confirm that Reel in fact smelled it. Additionally, the Officers ultimately

discovered only a small amount of raw marijuana and its packaging inside the car. Under these

circumstances, it is hard to believe that Reel detected a sufficiently strong scent of marijuana

emanating from the car to justify a warrantless search.




         24
              New York v. Class, 475 U.S. 106, 112–13 (1986) (quoting Cardwell v. Lewis, 417 U.S. 583, 590 (1974)).
         25
           United States v. Johns, 469 U.S. 478, 484 (1985); Florida v. Meyers, 466 U.S. 380, 382 (1984); Michigan
v. Thomas, 458 U.S. 259, 261 (1982); United States v. Swingler, 758 F.2d 477, 489–90 (10th Cir. 1985).
        26
           United States v. Vasquez–Castillo, 258 F.3d 1207, 1212 (10th Cir.2001) (quoting United States v. Downs,
151 F.3d 1301, 1303 (10th Cir.1998)).
         27
           United States v. Benard, 680 F.3d 1206, 1210 (10th Cir. 2012). Furthermore, whether the vehicle is locked
or unlocked is insignificant to the determination of probable cause. See, e.g., United States v. Crabb, 952 F.2d 1245;
United States v. Burgess, 576 F.3d 1078 (10th Cir. 2009).



                                                         -11-
       Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 12 of 13




       However, the Court concludes that the totality of the circumstances established probable

cause to search the Charger for contraband pursuant to the automobile exception.             Solis’s

suspicious behavior and furtive movements while being detained, his attempt to hide a marijuana

cigarette by throwing it under the car, and the Officers’ knowledge of Solis’s connection to the

suspected drug house, taken together, established probable cause to believe that the Charger

contained contraband. Under the current state of the law, it is irrelevant that the Officers could

have patiently obtained a search warrant.28 Once they had probable cause to believe the car

contained contraband, they were justified in searching it. As such, the Court concludes that the

warrantless search of the Charger was lawful under the automobile exception to the warrant

requirement.

                                              IV.      Conclusion

       The initial traffic stop of the Charger was lawful because it was based on an observed traffic

violation. Solis’s seizure was also lawful because an officer safety exigency allowed the Officers

to temporarily detain Solis, during which they developed probable cause to arrest him. Finally,

the search of the Charger was lawful because the Officers had probable cause to believe that it

contained contraband.         Solis has therefore unsuccessfully alleged a violation of his Fourth

Amendment rights.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Suppress (Doc. 19) is

DENIED.




       28
            United States v. Crabb, 952 F.2d 1245, 1246 (10th Cir. 1991).



                                                       -12-
Case 6:18-cr-10166-EFM Document 101 Filed 03/02/21 Page 13 of 13




IT IS SO ORDERED.

Dated this 2nd day of March, 2021.




                                            ERIC F. MELGREN
                                            UNITED STATES DISTRICT JUDGE




                                     -13-
